


AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT
The Executive Employment Agreement entered into as of October 24, 2011 (the
"Agreement") by and among Victor Technologies Group, Inc., f/k/a Thermadyne
Holdings Corporation, a Delaware corporation ("Holdings"), and the subsidiaries
of Holdings (together with Holdings, "Employer"), and Jeffrey S. Kulka
("Employee"), is hereby amended as follows, effective as of the date hereof:
1.    Capitalized terms used in this Amendment without definition have the
meanings set forth in the Agreement.
2.    The first sentence of the first paragraph following Section 4(c)(iii) is
deleted and the following sentence is substituted in lieu thereof:
“In the event Employee obtains employment elsewhere during the period in which
he is entitled to the compensation and benefits described in this Section 4(c),
such compensation and benefits shall continue for the period described above
notwithstanding such reemployment of Employee and without reduction by the
amount Employee receives from his new employer for compensation and benefits.”
3.    This Amendment may be executed in multiple counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of this 4th day of June, 2013.


EMPLOYEE:
 
 
EMPLOYERS:
 
 
 
 
Victor Technologies Group, Inc.(on behalf of itself
 
 
 
and all wholly owned subsidiaries)
 
 
 
 
 
 
/s/ Jeffrey S. Kulka
 
By:
/s/ Martin Quinn
Name: Jeffrey S. Kulka
 
 
Martin Quinn
 
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 



THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH
MAY BE ENFORCED BY THE PARTIES


